           Case 1:18-vv-01619-UNJ Document 25 Filed 12/23/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1619V
                                    Filed: October 25, 2019
                                        UNPUBLISHED


    KELSEY RATHJEN,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Corcoran, Chief Special Master:

        On November 19, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”)
resulting from the influenza vaccination she received on October 19, 2015. Petition at
1, ¶ 1. Petitioner further alleges that her injury meets the Table definition for GBS, that
she received the vaccination in the United States, that she suffered the residual effects
of her injury for more than six months, that she continues to suffer these effects, and

1I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01619-UNJ Document 25 Filed 12/23/19 Page 2 of 2



that neither she nor any other party has received compensation for her injury alleged as
vaccine caused. Id. at ¶¶ 1, 3-5. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On October 25, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, “it is respondent’s position that petitioner has satisfied the criteria set
forth in the Vaccine Injury Table and the Qualifications and Aids to Interpretation, which
afford petitioner a presumption of causation if the onset of GBS occurs between three
and forty-two days after a seasonal flu vaccination and there is no apparent alternative
cause.” Id. at 4. Respondent further agrees that “in light of the information contained in
petitioner’s medical records, respondent concedes that entitlement to compensation is
appropriate under the terms of the Vaccine Act.” Id. at 5.

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                               2
